SUPPLEMENTAL NOTICE OF ALLOWABILTY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2022 was filed after the mailing date of the Notice of Allowability on 1/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In view of the IDS, this Supplemental Notice of Allowance is being issued to enter an examiner’s amendment and supplemental reasons for allowance to account for teachings/disclosure of Pyun et al., US 2017/0196444 A1.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kendall K Gurule (Reg. No. 77,605) on 2/10/2022.
The application has been amended as follows: 
IN THE CLAIMS:

Cancel claim 3.

Supplemental Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Within the context of laser-induced breakdown spectroscopy (LIBS), particularly a device for the discrimination of biological tissues comprising:
a first laser emitter configured for emitting in an axial direction X-X’ a laser beam capable of causing a plasma plume when striking biological tissue;
a spectrum reading unit configured for measuring a spectrum of the plasma plume generated by the laser beam; and
a central processing unit in communication with the spectrum reading unit configured for receiving the measured spectrum measured by the spectrum reading unit and for providing an output with a first discrimination value in response to the measured spectrum,
the prior art of record does not teach or reasonably suggest the claimed blowing unit; namely, a blowing unit configured for providing a gas flow, either by blowing, by suction, or by blowing and suction, in a region which, in an operating mode, contains a zone which the laser beam generating the plasma plume strikes characterized in that the blowing unit is configured for adapting the flow such to leave the tissue free of any fluids, debris, and other elements not related to the tissue, wherein the blowing unit includes a mist generating module for incorporating a mist into the blown or suctioned gas flow.
Pyun et al., US 2017/0196444 A1 (see IDS dated 2/1/2022) is discussed below as prior art closest to the claimed invention:
Pyun et al. disclose a device for the discrimination of biological tissues comprising:
a first laser emitter (laser head 211, laser guide bundle 210, first optical fiber 212, and focusing lens 213, Fig. 3, ¶ [0079]-[0084]) configured for emitting in an axial direction X-X’ (the longitudinal axis of the fiber 212; see annotated Fig. 5 below) a laser beam capable of causing a plasma plume when striking biological tissue (“The focusing lens 213 focuses the laser, which is generated from the laser head 211 and transmitted through the first optical fiber 212, on the diagnosis target. The high-output pulse laser, which is focused on the diagnosis target by the focusing lens 213, strikes the diagnosis target, thereby generating plasma.” ¶ [0084]);
a spectrum reading unit (spectrophotometer 221, spectroscopy guide bundle 220, second optical fiber 222, collection lens 223, Fig. 3, ¶[0079], [0085]-[0087]) configured for measuring a spectrum of the plasma plume generated by the laser beam (“The plasma signal, which is generated by the high-output pulse laser focused by the focusing lens 213, has various inherent wavelengths in accordance with the type of element that constitutes the diagnosis target. The spectrophotometer 221 displays signal intensity, through a graph, in accordance with the wavelength of the plasma signal.” ¶[0087]); and
a blowing unit (air/water pump 251, air/water supply unit 250, air/water nozzle 252, aspiration pump 261, aspiration unit 260, removal and aspiration channel 262, Fig. 3; ¶ [0102]-[0105]) configured for providing a gas flow, either by blowing, by suction, or by blowing and suction, in a region which, in an operating mode, contains a zone which the laser beam generating the plasma plume strikes (“The endoscopy unit 100 may further include an air/water supply unit 250. The air/water supply unit 250 is provided on the probe 130, and may spray air or water to the diagnosis target. The air/water supply unit 250 includes an air/water nozzle 252 which is connected to an air/water pump 251 and sprays air or water.” ¶ [0102]; “The endoscopy unit 100 may further include an aspiration unit 260. The aspiration unit 260 includes an aspiration pump 261, and a removal/aspiration channel 262 which is provided in the probe 130. The aspiration pump 261 is connected to the removal/aspiration channel 262, and aspirates tissues removed from the diagnosis target or aspirates substances at the periphery of the diagnosis target, thereby discharging the tissues and the substances to the outside of the body.” ¶ [0104]), wherein the blowing unit is configured for adapting the flow such to leave the tissue free of any fluids, debris, and other elements not related to the tissue (“The air/water pump 251 supplies air or water from the outside, and the air/water nozzle 252 is connected to the air/water pump 251 through a tube (not illustrated), and provided on the probe 130, and the air/water nozzle 252 sprays air or water, which is supplied from the air/water pump 251, to the diagnosis target, thereby flushing the diagnosis target.” ¶ [0103]; “The removal/aspiration channel 262 provides a passageway through which the removed tissues or the substances at the periphery of the diagnosis target may be discharged to the outside. Therefore, the periphery of the diagnosis target may be cleaned.” ¶ [0105]); and
Pyun et al. further teach comparing measured spectrum to reference spectrum for providing an output with a first discrimination value in response to the measured spectrum (“Therefore, an inspector may determine whether the diagnosis target is abnormal by comparing an intensity graph according to the wavelength of the plasma signal with an intensity graph according to a wavelength of a plasma signal of an normal diagnosis target, and may identify which state the diagnosis target is in, that is, which disease or cancer the diagnosis target has.” ¶ [0088]).
However Pyun et al. do not teach that the blowing unit includes a mist generating module for incorporating a mist into the blown or suctioned gas flow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793